Title: To Thomas Jefferson from William Short, 29 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sep. 29. 1791.

I recieved two days ago from Havre your letter of the 28th. of July together with the newspapers and books for the consulates accompanying it.
I am sorry that the circumstance mentioned in the second and third page of that letter continues still in force. My letters will have explained to you how it was brought about by the personal interests and designs of some and the unparalleled ignorance of the greater number. Time and experience will correct it and the person who resides here now and he who may reside here then will probably be blamed for the one and commended for the other, and equally unjustly in both cases. In this distribution I shall have as little right to be satisfied as in the favors of fortune in general. You will probably soon after the date of your letter have recieved what was intended as a corrective of these errors. I wish much to know what may be thought of it on your side of the water. I have previously communicated my opinion respecting it. It is a subject which will require additional prudence and caution at present on account of the situation of affairs on this side.
What you mention in the third page of your letter as being complained of because misunderstood was often cited and was made an  engine in the hands of the designing: but it was often also and fully explained to them. Nothing however can resist ultimately the constant efforts of a few artful men operating under the active principle of personal interest on a numerous and tumultuous body.
I was rendered happy by the cyphered part of your letter because it shews that I had not mistaken the sentiments which I was sure would prevail in America. I felt this with so much conviction that I have never failed whenever proper to assert it and to enforce it by arguments drawn as well from the nature of our government, and the character of our citizens in general, as the known dispositions of those who are now, and the probable dispositions of those who may hereafter arrive at the administration of affairs. The person to whom you allude has proper sentiments and the dispositions to be desired on this occasion. His influence however has much declined and in this instance would be less than in any other. Still it may be always counted on as far as it will go.
The assembly is to end its session to-morrow, and their successors of whom a great number have arrived, are to assemble the day after. It is already buzzed about that there is a party among them who will be against taking the oath prescribed for supporting the constitution; on the principle that they have full powers to alter it. I hardly think however that the oath will be objected to in the lump and from the start, although it is highly probable that it will be set aside in detail in the long run.
I shall send you by the way of Havre a report made by the committee of finance and adopted by the assembly, on the state of their finances before the revolution, during the assembly, and what it will be in future. It presents very flattering prospects but few people view them through the same medium.
The commissaries intended to be sent to S. Domingo are to set out immediately with instructions conformable to the decree for repealing that of the 15th. of May as already mentioned to you. They are to carry also an act of general amnesty for all the French islands. Opinions are divided here between those who think that the islanders from gratitude for the repeal of this decree will readily submit to strict commercial regulations, and those who think on the other hand that having thus found out a means of obtaining what they desire their pretensions will augment in proportion to the facility of realizing them.
I have been waiting for some time to get from London an account of postage due there in order to draw up my account to the beginning of July. I shall not wait longer for it and will send you this account  exclusive of that article by the way of Havre, from whence a vessel sails without fail as I learn in the beginning of the month. It will arrive nearly as soon that way as by the English packet which carries this letter, and I have preferred that conveyance.—I have the honor to add assurances of the sentiments of attachment which I hope you will readily believe in your friend & servant,

W: Short

